SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A We make forward -looking statements that are subject to risks and uncertainties. These statements are based on the beliefs and assumptions of our management, and on information currently available to us. Forward -looking statements include statements regarding our intent, belief or current expectations or that of our directors or executive officers. Forward -looking statements also include information concerning our possible or assumed future results of operations, as well as statements preceded by, followed by, or that include the words ''believes,'' ''may,'' ''will,'' ''continues,'' ''expects,'‘ ''anticipates,'' ''intends,'' ''plans,'' ''estimates'' or similar expressions. Forward -looking statements are not guarantees of performance. They involve risks, uncertainties and assumptions because they relate to future events and therefore depend on circumstances that may or may not occur. Our future results and shareholder values may differ materially from those expressed in or suggested by these forward -looking statements. Many of the factors that will determine these results and values are beyond our ability to control or predict. Gafisa’s consolidated launches totaled R$419.1 million in 3Q14, up 290.8% q-o-q. In 9M14. launches reached R$1,023.0 million, up 151.9% y-o-y; Consolidated net pre-sales totaled R$194.9 million in 3Q14, an increase of 3.3% y-o-y and down 22.4% q-o-q. In the 9M14 pre-sales reached R$633.7 million versus R$506.7 million in the prior year; Adjusted gross profit in the period was R$141.5 million and adjusted gross margin up to 38.7%. In the 9M14, adjusted gross profit totaled R$409.4 million, with gross margin of 37.6% ; Adjusted EBITDA was R$76.7 million in 3Q14, with EBITDA margin reaching 21.0%. In the first nine months of 2014, EBITDA was R$214.8 million, with margin of 19.7%; In 3Q14, Gafisa’s net income was R$15.3 million, reaching R$30.1 million in the 9M14. Excluding AUSA equity pick-up, the segment’s net income was R$8.7 million in 3Q14 and R$18.5 million in 9M14. (R$ 000 and % Gafisa, except where otherwise stated) 3Q14 2Q14 Q/Q (%) 3Q13 Y/Y (%) 9M14 9M13 Y/Y (%) Launches 419,134 314,733 33.2% 107,248 290.8% 1,023,012 406,187 151.9% Net pre-sales 194,892 251,290 -22.4% 188,716 3.3% 633,738 506,742 25.1% Net pre-sales of Launches 130,368 116,334 12.1% 36,885 253.4% 154,249 164,052 -6.0% Sales over Supply (SoS) 7.2% 9.8% -2.6 p.p. 9.2% -2.0 p.p. 20.2% 21.4% 1.2 p.p. Delivered projects (Units) 366 1,504 -75.7% 1,477 -75.2% 2,394 3,205 -25.3% Net Revenue 365,256 397,907 -8.2% 432,252 -15.5% 1,089,913 1,173,897 -7.2% Adjusted Gross Profit¹ 141,462 151,456 -6.6% 191,895 -26.3% 409,448 446,313 -8.3% Adjusted Gross Margin¹ 38.7% 38.1% 60 bps 44.4% -570 bps 37.6% 38.0% -40 bps Adjusted EBITDA 2 76,690 83,353 -8.0% 121,031 -36.6% 214,855 223,278 -3.8% Adjusted EBITDA Margin 2 21.0% 20.9% 10 bps 28.0% -700 bps 19.7% 19.0% -830 bps Net Income (Loss) 15,263 17,132 -10.9% 76,731 -80.1% 30,068 76,979 -60.9% 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash). Minority, and AUSA equity Tenda’s consolidated launches totaled R$91.3 million in 3Q14. In the 9M14 launches reached R$371.7 million; Pre-sales totaled R$35.9 million in 3Q14 and R$269.4 million in 9M14; Adjusted gross profit in the period was R$38.5 million, with a margin of 29.8%, compared to the adjusted gross result of R$24.2 million and a margin of 12.3% in 3Q13. In the 9M14, adjusted gross profit totaled R$107.8 million, with margin of 26.2%, compared to the adjusted gross result of R$61.5 million, with margin of 10.2%, recorded in the previous year; Adjusted EBITDA was negative R$9.8 million in 3Q14, compared to negative EBITDA of R$28.0 million in 3Q13. In the 9M14, EBITDA was negative R$36.3 million, compared to negative EBITDA of R$59.3 million in the 9M13; Net loss was R$25.2 million in 3Q14, compared to a net loss of R$61.0 million in 3Q13. In the 9M14, net loss was R$80.7 million, compared to a net loss of R$130.8 million in the prior year. (R$ 000 and % Tenda, except where otherwise stated) 3Q14 2Q14 Q/Q(%) 3Q13 Y/Y(%) 9M14 9M13 Y/Y (%) Launches 91,294 99,011 -7.8% 103,644 -11.9% 371,749 250,396 48.5% Net pre-sales 35,892 181,728 -80.3% 150,151 -76.1% 269,387 326,777 -17.6% Net pre-sales of Launches 22,490 42,299 -46.8% 74,307 -69.7% 85,387 142,848 -40.2% Sales over Supply (SoS) 4.6% 20.8% -16.2 p.p. 17.4% -12.8 p.p. 26.7% 30.8% -4.1 p.p. Delivered projects (Units) 1,183 2.,85 -45.9% 1,014 16.7% 4,640 3,540 31.1% Net Revenue 128,935 176,923 -27.1% 195,795 -34.1% 411,809 602,563 -31.7% Adjusted Gross Profit¹ 38,458 53,805 -28.5% 24,177 59.1% 107,826 61,470 75.4% Adjusted Gross Margin¹ 29.8% 30.4% -60 bps 12.3% 1750 bps 26.2% 10.2% 1600 bps Adjusted EBITDA2 (9,828) (1,907) -415.4% (28,027) 64.9% (36,648) (59,346) 27.7% Adjusted EBITDA Margin2 -7.6% -1.1% -650 bps -14.3% 670 bps -8.9% -9.8% 90 bps Net Income (Loss) (25,219) (17,983) -40.2% (60,955) 58.6% (80,662) (130,819) 34.0% 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash). minority Novo Vila Itaim Verde Campo Verde Pq. Rio Parque Palácio Vila Rio da Recanto Horizonte Cantuária Paulista Vida F1 Jaraguá Viva Mais Limpo Vida F2 Maravilha Candeias das Flores Imperial Florida Prata de Abrantes* Launch Mar-13 Mar-13 May-13 Jun-13 Aug-13 Nov-13 Dec-13 Jan-14 Mar-14 Mar-14 May-14 May-14 May-14 Aug-14 Sep-14 State SP BA SP BA SP RJ SP BA RJ PE SP RJ MG RJ BA Units 580 440 240 339 260 300 300 340 440 432 100 259 432 312 340 Total PSV (R$000) 65.1 45.9 31.2 38.6 40.8 39.7 48 42.2 57.7 57.7 15.3 37.6 57.0 49.6 41.7 Sales 580 421 240 307 257 209 260 116 138 149 55 29 90 30 NA % Sales 100% 96% 100% 91% 99% 70% 87% 34% 31% 34% 55% 11% 23% 10% NA SoS avg (Month) 14.1% 5.6% 8.2% 6.0% 10.9% 6.3% 8.6% 3.8% 4.4% 4.9% 10.9% 2.2% 4.6% 4.8% NA Transferred 578 392 230 279 254 144 220 87 98 76 37 0 48 0 NA % Transferred (Sales) 100% 93% 96% 91% 99% 69% 85% 75% 71% 51% 67% 0% 53% 0% NA Work Progress 100% 99% 100% 62% 89% 81% 55% 62% 47% 6% 35% 2% 7% 0% NA * This project was launched in the last weekend of the quarter. (R$ 000 and % Gafisa, except where otherwise stated) 3QT14 2Q14 Q/Q(%) 3Q13 Y/Y(%) 9M14 9M13 Y/Y (%) Launches 510,428 413,744 23.4% 210,892 142.0% 1,394,761 656,583 112.4% Pre-sales 230,784 433,018 -46.7% 338,867 -31.9% 903,125 833,519 8.4% Pre-sales of Launches 152,858 158,633 -3.6% 111,193 37.5% 239,636 306,901 -21.9% Sales over Supply (SoS) 6.7% 12.6% -47.0% 11.6% -42.7% 21.8% 24.3% -10.2% Delivered projects, units 1,549 3,689 -58.0% 2,491 -37.8% 7,034 6,745 4.3% Net Revenue 494,191 574,830 -14.0% 628,047 -21.3% 1,501,722 1,776,461 -15.5% Adjusted Gross Profit1 179,920 205,261 -12.3% 216,072 -16.7% 517,274 507,783 1.9% Adjusted Gross Margin¹ 36.4% 35.7% 70 bps 34.4% 200 bps 34.4% 28.6% 580 bps Adjusted EBITDA ² 73,457 89,838 -18.2% 139,997 -47.5% 189,767 291,689 -34.9% Adjusted EBITDA Margin ² 14.9% 15.6% -80 bps 22.3% -750 bps 12.6% 16.4% -380 bps Net Income (Loss) (9,956) (851) -1,269.9% 15,777 -163.1% (50,594) (53,840) 6.0% 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash). minority , Consolidated EBITDA considers AUSA equity pick-up. The Company continued to evaluate the potential separation of the Gafisa and Tenda business units during the quarter. As previously reported, a separation would be the next step in a comprehensive plan initiated by management to enhance value creation for both business units and its shareholders. Since the beginning of the year the Company has been moving toward the effective separation of Gafisa and Tenda’s administrative structures, so that they can operate independently in the future. In recent months the actual division of various departments such as Services, Personnel and Management Center, Legal, among others has been implemented. The Company is currently working on the completion of this process, defining guidelines for the separation At the same time, the Company continues to evaluate separation alternatives for the two companies. Among the initiatives and studies being undertaken, we highlight: • Review of relationship with agents potentially linked to the separation process in order to align contractual, operational and financial issues related to the possible separation; • Amendment with the Brazilian Securities and Exchange Commission (CVM), related to the category of Tenda as an issuer. Since late July 2014, Tenda became registered under Category A; • Continuity of studies the most appropriate capital structure for the business cycle of each company, as well as liquidity, and fiscal, tax, legal, corporate aspects, among others. The Company will keep its shareholders and the market informed as to the progress and development of this process. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 10, 2014 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
